Case 15-11874-KG Doc 3972-1 Filed 11/14/18 Page 1 of 50

EXHIBIT 1

Global Settlement Agreement

 

01:23567628.3

 

Case 15-11874-KG Doc 3972-1 Filed 11/14/18 Page 2 of 50

Execution Version

GLOBAL SETTLEMENT AGREEMENT

This GLOBAL SETTLEMENT AGREEMENT, dated as of August 23, 2018 (as
amended, supplemented, amended and restated or otherwise modified from time to time, this
“Agreement”), is entered into by and between (i) HH Liquidation, LLC (f/k/a Haggen Holdings,
LLC) (the “Debtor”); (ii) HH Operations, LLC (f/k/a Haggen Operations Holdings, LLC), HH
Opco South, LLC (f/k/a Haggen Opco South, LLC), HH Opco North, LLC (f/k/a Haggen Opco
North, LLC), HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC), and HH Legacy, Inc. (f/k/a
Haggen, lnc.) (collectively, the “Opco Debtors”); (iii) the official committee of unsecured
creditors appointed in the Bankruptcy Cases (as defined below) (the “Committee”); (iv) Comvest
Group Holdings, LP, Comvest Advisors, LLC, Comvest Investment Partners III, LP, Comvest
Investment Partners IV, LP, Comvest Investment Partners IV-A, LP, Comvest Haggen Holdings
III, LLC, and Comvest Haggen Holdings IV, LLC (collectively, the “Comvest Entities”); (v) HH
Property Holdings, LLC (f/k/a Haggen Property Holdings, LLC), HH Property Holdings II, LLC
(f/k/a Haggen Property Holdings Il, LLC), HH Property Holdings III, LLC (f/k/a Haggen
Property Holdings III, LLC), HH Property South, LLC (f/k/a Haggen Property South, LLC), and
HH Property North, LLC (f/k/a Haggen Property North, LLC (collectively, the “Propco
Entities”); (vi) HH SLB, LLC (f/k/a Haggen SLB, LLC) (“B”); (vii) John Caple, Cecilio
Rodriguez, Michael Niegsch, John Clougher, Blake Barnett, William Shaner and Derrick
Anderson (collectively, the “Individual Defendants); and (viii) each of the Consenting 503(b)(9)
Claimants (as defined beloW, and together With the Debtor, the Opco Debtors, the Committee,
the Comvest Entities, the Propco Entities, SLB and the Individual Defendants, the “Parties”).

RECITALS

A. On September 8, 2015, the Debtor and the Opco Debtors filed voluntary petitions
for relief under chapter 11 of the Bankruptcy Code, Which chapter 11 cases are being jointly
administered under the caption ln re: HH Ll`quidation, LLC, et al., Case No. 15-11874 (KG) (the
“Bankruptcy Cases”) in the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”).

B. On September 21, 2015, the United States Trustee for the District of Delaware
appointed the Committee in the Bankruptcy Cases [Docket No. 126].

C. One or more of the Comvest Entities is the equity sponsor and ultimate owner of
the Debtors, the Propco Entities and SLB.

D. The Propco Entities are non-debtor affiliates of the Debtor and its direct and
indirect subsidiaries The Propco Entities assert a secured claim against certain of the Opco
Debtors arising under the prepetition credit facility provided under that certain Term Loan and
Security Agreement, dated as of August 21, 2015 (as may have been amended, supplemented,
amended and restated or otherwise modified from time to time, the “Prop_co Credit Agreemen ”),
by and among Haggen, Inc., Haggen Opco South, LLC and Haggen Opco North, as borrowers,
Haggen Property North, LLC and Haggen Property South, LLC, as lenders, and Haggen Property
North, LLC, as agent (such claim, the “Propco Secured Claim”).

LA 52182485

 

Case 15-11874-KG Doc 3972-1 Filed 11/14/18 Page 3 of 50

E. Certain holders of claims against the Opco Debtors, including claims under
section 503(b)(9) of the Bankruptcy Code (collectively, the “503gb)g9) Claims”), each filed
proofs of claim against one or more of the Opco Debtors (or notices of transfer/assignment of
such proofs of claim). Such holders have executed an Election to Participate in Global
Settlement Agreement substantially in the form attached hereto as Exhibit A (each, an
“Election”) pursuant to which they have agreed to reduce their respective 503(b)(9) Claims and
such other claims as specified therein (such holders, collectively, the “Consenting 503gb)g91
Claimants”).

F. The Bankruptcy Cases were commenced for the purpose of allowing the Opco
Debtors to preserve as much of their business as possible as a going concern and to maximize the
value of their assets through either one or more sale transactions and/or a chapter 11 plan. The
Opco Debtors successfully consummated sales constituting substantially all of their assets, which
resulted in the payment in full of their prepetition and postpetition credit facilities.

G. Following the consummation of such asset sales, the Committee was granted
standing to pursue certain alleged claims and elected to commence litigation against certain of
the Comvest Entities, the Propco Entities, SLB and the lndividual Defendants (collectively, the
“Defendants”), alleging, among other things, that the Defendants made actual and constructive
fraudulent transfers and breached their fiduciary duties, and that the Propco Secured Claims
should be equitably subordinated or otherwise recharacterized, Adv. No. 16-51204 (KG)
(together with the Appeal (as defined below) and any subsequent appeal related to the claims
asserted in the Appeal, the “Committee Litigation”). Af`ter a five (5)-day evidentiary trial, the
submission of post-trial briefs and closing arguments, on January 22, 2018, the Bankruptcy Court
issued an opinion finding for the Defendants with respect to each count and denying all of the
relief requested by the Committee [Adv. Pro. Docket Nos. 191, 194]. On February 5, 2018, the
Committee filed an appeal to the Bankruptcy Court’s ruling on the Committee Litigation in the
United States District Court for the District of Delaware (the “District Court”), Case No. 18-
00204-RGA (the “Ap_pea ”).

H. The Opco Debtors do not have sufficient assets to satisfy all valid and undisputed
administrative, priority and secured claims (including the Propco Secured Claim) against the
Opco Debtors. Thus, the Opco Debtors are currently administratively insolvent.

I. In light of the Opco Debtors’ administrative insolvency and the status of the
Committee Litigation, the Debtor and Opco Debtors (through their independent director) and the
other Parties desire to fully and finally compromise and settle all of the claims, disputes and
matters in controversy between them, including, without limitation, relating to (i) the claims
asserted in the Committee Litigation, (ii) the 503(b)(9) Claims and other specified claims
asserted by the Consenting 503(b)(9) Claimants, and (iii) the Propco Secured Claim, in order to
facilitate a path for the Debtor and the Opco Debtors to exit chapter 11 and provide a distribution
to certain of their respective creditors, as set forth in this Agreement.

In consideration of the foregoing and the mutual covenants and agreements set forth in
this Agreement, and for other good and valuable consideration, the receipt and sufficiency of
Which are hereby acknowledged, the Parties, intending to be legally bound, agree as follows:

2

LA 52182485

 

 

Case 15-11874-KG Doc 3972-1 Filed 11/14/18 Page 4 of 50

AGREEMENT
1. Compromise of the Propco Secured Claim.

On the Plan Effective Date (as defined below) or as soon thereafter as reasonably
practicable, the Opco Debtors shall pay (such payment, the “Propco Payment”) the holders of the
Propco Secured Claim an amount equal to the difference between: (a) the aggregate amount of
all cash on hand in the Opco Debtors’ estates as of the Plan Effective Date, less (b) the aggregate
amount of cash necessary to satisfy in full all valid and undisputed administrative, priority and
secured claims against the Opco Debtors (which valid and undisputed claims shall be set forth on
Schedule 1 attached to the Structured Dismissal Order (as defined below) and which claims may
have been modified pursuant to the terms of this Agreement and the Elections), other than the
Propco Secured Claim (such claims, the “Opco Debtor SAP Claims”). On the Plan Effective
Date, the Propco Secured Claim shall irrevocably and unconditionally be transferred by the
Propco Entities (including all voting and distribution rights with respect thereto) to the Debtor.
The Propco Entities and the Comvest Entities, certain of which are the controlling interest
holders of the Propco Entities, hereby irrevocably and unconditionally waive, generally release
and forever discharge the Opco Debtors from any amounts due or arising under the Propco
Secured Claim, the Propco Credit Agreement or any other documents relating thereto, other than
the Propco Payment.

2. Minimum Eguig Distribution Amount.

As consideration for the waiver, release and discharge of the Opco Debtors from any
amounts due or arising under the Propco Secured Claim, the Propco Credit Agreement or any
other documents relating thereto, other than the Propco Payment, as set forth in Section 1 hereof,
unless the holders of the Class A Equity Interests (as defined in the Plan), in their sole and
absolute discretion, agree in writing to a lower amount, the initial distribution that such holders
will receive under the Plan (as defined below) on or as soon as reasonably practicable after the
Plan Effective Date on account of their equity interests in the Debtor shall be no less than $21.0
million in the aggregate (the “Minimum Equity Distribution Amount”).

3. Compromise of` Certain 503(b)(9) Claims.

In an effort to satisfy the Minimum Equity Distribution Amount, each Consenting
503(b)(9) Claimant stipulates and agrees that its 503(b)(9) Claim shall be allowed in the reduced
amount (each, a “Reduced 503(b)(9) Claim Amount”) set forth in the 503(b)(9) Schedule (as
defined below). Each Consenting 503(b)(9) Claimant hereby irrevocably and unconditionally
waives, generally releases and forever discharges the Opco Debtors from any amounts due or
arising under its 503(b)(9) Claim, other than the distribution to be made to the Consenting
503(b)(9) Claimant in the applicable Reduced 503(b)(9) Claim Amount. In conjunction with
obtaining the Approval Order, the Debtor shall file a schedule (the “503§b)(9) Schedule”) of all
Consenting 503(b)(9) Claimants and their respective Reduced 503(b)(9) Claim Amounts and
such other reduced claim amounts specifically identified in their Elections; provided, however,
that the filing of the 503(b)(9) Schedule and the entry of the Approval Order shall not prevent:
(a) other holders of claims against the Opco Debtors from subsequently electing to become
Consenting 503(b)(9) Claimants and agreeing to Reduced 503(b)(9) Claim Amounts on account

3

LA 52182485

 

 

Case 15-11874-KG Doc 3972-1 Filed 11/14/18 Page 5 of 50

of their 503(b)(9) Claims or such other reduced amounts on account of their other claims; or
(b) any Consenting 503(b)(9) Claimant from either (x) acquiring additional 503(b)(9) Claims or
other claims and agreeing to Reduced 503(b)(9) Claim Amounts on account of such
subsequently acquired 503(b)(9) Claims or such other reduced amounts on account of their other
subsequently acquired claims; or (y) agreeing, in writing and in their sole and absolute
discretion, to accept a distribution of less than the applicable Reduced 503(b)(9) Claim Amount
or such other reduced claim amount.

4. Structured Dismissal of Opco Debtors’ Bankruptcy Cases.

In order to conclude the Bankruptcy Cases of the Opco Debtors as efficiently and
expeditiously as possible, no later than ten (10) days following the execution of this Agreement
by all of the Parties, the Opco Debtors shall file a motion seeking entry of an order substantially
in the form attached hereto as Exhibit B (the “Structured Dismissal Order”) that (a) shall approve
the amount of the Opco Debtor SAP Claims, which claims shall be set forth on Schedule 1
attached to the Structured Dismissal Order, and the Propco Secured Claim, and (b) shall
authorize and permit, among other things, the (x) distributions on the Plan Effective Date, or as
soon thereafter as reasonably practicable, on account of (i) the Opco Debtor SAP Claims
(including the 503(b)(9) Claims of the Consenting 503(b)(9) Claimants in the Reduced 503(b)(9)
Claim Amounts) and (ii) the Propco Secured Claim in the amount of the Propco Payment, and
(y) wind down and dissolution of the Opco Debtors’ estates. The Structured Dismissal Order
shall provide that the Plan Administrator as defined in, and appointed under, the Plan shall have
the power and authority to take any action necessary to implement the terms of this Section 4.

5 . Standstill; Dismissal of Committee Litigation.

(a) Upon execution of this Agreement by all of the Parties, the parties to the
Committee Litigation shall inform the District Court of the Parties’ entry into this Agreement
and jointly request a stay or adjournment of the Appeal to allow the Parties to effectuate the
terms of this Agreement. During the period from the date on which this Agreement is
executed until the earlier of the Plan Effective Date and the termination of this Agreement in
accordance with Section 9 hereof, the parties to the Committee Litigation shall forbear the
continuation of the Committee Litigation.

(b) No later than five (5) business days after the Plan Effective Date, the Committee
shall file a stipulation dismissing, with prejudice, the Committee Litigation, which stipulation
shall be in form and substance reasonably acceptable to the Parties.

6. Debtor’s Plan.

No later than ten (10) days following the execution of this Agreement by all of the
Parties, the Debtor shall file a chapter 11 plan of liquidation (as may be amended, supplemented,
amended and restated or otherwise modified from time to time, the “M”) and a related
disclosure statement that shall provide for distributions to the holders of allowed claims against
and equity interests in the Debtor, including the Minimum Equity Distribution Amount to the

LA 52182485

 

 

Case 15-11874-KG Doc 3972-1 Filed 11/14/18 Page 6 of 50

holders of Class A Equity Interests, and include such other provisions as are reasonable and
necessary to obtain continuation of the Plan by the Bankruptcy Court and to implement the Plan.

7. Approval Order.

No later than ten (10) days following the execution of this Agreement by all of the
Parties, the Debtor and the Opco Debtors shall file a motion with the Bankruptcy Court pursuant
to Rule 9019 of the Federal Rules of Bankruptcy Procedure seeking entry of an order that,
among other things, approves the terms of this Agreement, including, but not limited to, the
Reduced 503(b)(9) Claim Amounts, the Minimum Equity Distribution Amount and the Propco
Payment, and authorizes the Debtor’s and the Opco Debtors’ entry into this Agreement (such

order, the “Approval Order”).

8. Effectiveness.

Except as otherwise provided in this Section 8, this Agreement shall become immediately
effective and binding upon the Parties and their respective successors, endorsees, transferees,
heirs, beneficiaries and assigns on the date (the “Agreement Effective Date”) on which the
Approval Order becomes a final, non-appealable order; provided, that the Debtors shall seek a
waiver of the 14-day stay provided under Rule 6004(h) of the Bankruptcy Rules and shall
otherwise oppose any motion for a stay pending appeal. Notwithstanding anything to the
contrary contained herein, Section 5(a) of this Agreement shall be immediately binding upon
execution of this Agreement by all of the Parties without a need for any further action on the part
of (or notice provided to) any person.

9. Termination; Effect of Termination.

(a) This Agreement may be terminated by mutual written agreement among the
Parties.

(b) Unless earlier terminated in accordance with the terms of this Agreement, this
Agreement shall terminate automatically and immediately, without a need for any further
action on the part of (or notice provided to) any person, to the extent each of the following
shall not have occurred on or prior to December 31, 2018:

(i) the entry of the Approval Order, and such order shall have become a
final order that has not been stayed or modified or vacated on appeal;

(ii) the entry of the Structured Dismissal Order, and such order shall have
become a final order that has not been stayed or modified or vacated on appeal;

(iii) the payment by the Opco Debtors of the Propco Payment;

(iv) the payment by the Opco Debtors of the Opco Debtor SAP Claims in the
amounts set forth in Schedule 1 of the Structured Dismissal Order;

LA 52182485

 

 

Case 15-11874-KG Doc 3972-1 Filed 11/14/18 Page 7 of 50

(v) the entry of an order by the Bankruptcy Court confirming the Debtor’s
Plan, and such order shall have become a final order that has not been stayed or
modified or vacated on appeal; and

(vi) the effective date the Plan (as specified therein) (such date, the “Plan
Effective Date”).

(c) In the event of a termination of this Agreement in accordance with this
Section 9, the provisions of this Agreement shall immediately become void and of no further
force or effect (other than in respect of any liability of any Party for any breach of this
Agreement prior to such termination, which shall in each case expressly survive any such
termination), and each of the Parties shall be returned to their respective rights and remedies
as they existed prior to execution of this Agreement.

10. Mutual Release and Waiver.

(a) Upon the Plan Effective Date, and except as limited by the last sentence of this
Section 10(a), each Party, and each of its current, former or future subsidiaries, parents,
representatives, affiliates, predecessors, agents, attorneys, financial advisors, successors,
assigns, shareholders, members, officers, directors, and employees, and its heirs,
administrators, personal representatives and trustees, and any person claiming by, through or
under any of them (collectively, the “Releasing Parties”), do hereby forever RELEASE,
WAIVE AND DISCHARGE each of the other Parties, and each of their respective current,
former or future subsidiaries, parents, representatives, affiliates, predecessors, agents,
attorneys, financial advisors, successors, assigns, shareholders, members, officers, directors,
and employees, and its heirs, administrators, personal representatives and trustees, and any
person claiming by, through or under any of them (collectively, the “Released Parties”), from
any and all legal and equitable claims, counterclaims, demands, damages, debts, agreements,
covenants, suits, contracts, obligations, liabilities, accounts, offsets, rights, redemption rights,
actions and causes of action against the Released Parties, of any kind or nature, whether
known, unknown or hereafter becoming known, liquidated or unliquidated, asserted or
unasserted, direct or indirect, contingent or fixed, which the Releasing Parties now have, ever
had or may have against any or all of the Released Parties whatsoever arising from or related
to the Bankruptcy Cases or the Committee Litigation, including, without limitation, (i) any
claims and causes of action that are the subject of the Committee Litigation, (ii) any
503(b)(9) Claims of the Consenting 503(b)(9) Claimants and (iii) any claims arising out of or
related to prepetition contracts, agreements or arrangements between the Debtor and/or Opco
Debtors and the Consenting 503(b)(9) Claimants (collectively, the “Released Claims”). The
Released Claims released herein shall include, but not be limited to, any Released Claims
that the Releasing Parties have asserted, or could have asserted, against the Released Parties.
Notwithstanding any of the foregoing, nothing herein shall be construed or deemed as a
release of (a) the Released Parties’ obligations arising under this Agreement or (b) any valid
and undisputed claim that any Individual Defendant has or may have against the Debtor or
the Opco Debtors, nor shall this Section 10(a) be construed or deemed to be a release of any
claims of whatever nature that the Releasing Parties have or may have against persons or

6

LA 52182485

 

 

Case 15-11874-KG Doc 3972-1 Filed 11/14/18 Page 8 of 50

entities other than the Released Parties and/or concerning matters other than the Released
Claims.

(b) Each Party hereby expressly waives any rights it may have under Califomia Civil
Code Section 1542, which provides that: “A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY
HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

1 1. Notices.

All notices, requests and demands to or upon the respective Parties shall be in writing and
shall be (a) sent by certified mail, return receipt requested, postage prepaid or (b) by email,
addressed as follows, or to such other address as may hereafter be designated in writing by the
applicable Party, and shall be deemed received when delivered to the designated address:

If to the Debtor or the Opco Debtors:

Marc Beilinson

2315 Ocean Front Walk

Venice, CA 90291

Email: mbeilinson@beilinsonpartners.com
Telephone: (310) 772-23 88

with a copy, Which shall not constitute notice, to:

Stroock & Stroock & Lavan LLP
2029 Century Park East

Los Angeles, CA 90067
Attention: Frank Merola, Esq.
Email: fmerola@stroock.com
Telephone: (310) 556-5 800

with a copy, which shall not constitute notice, to:

Stroock & Stroock & Lavan LLP
180 Maiden Lane

New York, NY 10038

Attention: Odelia Yott, Esq.
Email: oyott@stroock.com
Telephone: (212) 806-6188

LA 52182485

 

 

Case 15-11874-KG Doc 3972-1 Filed 11/14/18 Page 9 of 50

§ If to the Propco Entities or SLB:

If to the Committee:

LA 52182485

Comvest Partners

525 Okeechobee Blvd.

Suite 1050

West Palm Beach, FL 33401
Attention: Cecilio Rodriguez
Email: C.Rodriguez@comvest.com
Telephone: (561) 727-2010

with a copy, which shall not constitute notice, to:

Womble Bond Dickinson (US) LLP

222 Delaware Avenue

Suite 1501

Wilmington, DE 19801

Attention: Kevin J. Mangan, Esq.
Email: Kevin.Mangan@wbd-us.com
Telephone: (302) 252-4361

with a copy, which shall not constitute notice, to:

Womble Bond Dickinson (US) LLP
300 North Greene Street

Suite 1900

Greensboro, NC 27401

Attention: Philip J. Mohr, Esq.
Email: philip.mohr@wbd-us.com
Telephone: (336) 721-3577

Pachulski Stang Ziehl & Jones LLP
919 North Market Street

17th Floor

Wilmington, DE 19801

Attention: Bradford J. Sandler, Esq.
Email: bsandler@pszjlaw.com
Telephone: (302) 652-4100

Pachulski Stang Ziehl & Jones LLP

780 Third Avenue

34th Floor

New York, NY 10017

Attention: Robert J. Feinstein, Esq.
Email: rfeinstein@pszjlaw.com

8

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 10 Of 50

Telephone: (212) 561-7700
If to the Comvest Entities:

Comvest Partners

525 Okeechobee Blvd.

Suite 1050

West Palm Beach, FL 33401
Attention: Michael Altschuler
Email: M.Altschuler@comvest.com
Telephone: (561) 727-2060

with a copy, which shall not constitute notice, to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Richard U. S. Howell, Esq.
Email: richard.howell@kirkland.com
Telephone: (312) 862-7092

lf to an Individual Defendant, to the address(es) or email address(es) for such Individual
Defendant set forth on its signature page hereto.

If to a Consenting 503(b)(9) Claimant, to the address(es) or email address(es) for such
Consenting 503(b)(9) Claimant set forth on its signature page to its Election.

12. Modification and Waiver.

No modification or waiver of any of the provisions of this Agreement shall be valid and
enforceable unless such modification or waiver is in writing and signed by the affected Party
and, unless otherwise stated therein, no such modification or waiver shall constitute a
modification or waiver of any other provision hereof (whether or not similar) or constitute a
continuing waiver.

13. Authorig', Binding Effect.

Subject to Bankruptcy Court approval, each Party has the full power, right, and authority
to enter into this Agreement, to perform, observe and comply with all of such Party’s agreements
and obligations hereunder, and to consummate the transactions contemplated hereby. Such Party
has taken all action required to be taken by it with respect to the execution and delivery of this
Agreement. Upon the Agreement Effective Date, the terms, provisions, covenants, and
agreements contained in this Agreement shall bind each of the Parties and the respective
successors, assigns, and heirs, as applicable, of each of the Parties.

LA 52 182485

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 11 Of 50

14. Assignment; No Third Party Beneficiaries.

Neither this Agreement nor any of the rights, interests, or obligations hereunder shall be
assigned by any Party (whether by operation of law or otherwise) without the prior written
consent of the other Party. This Agreement is for the sole benefit of the Parties to this
Agreement and their successors and assigns and, nothing in this Agreement, express or implied,
is intended to or shall confer upon any other person or entity any legal or equitable right, benefit,
or remedy of any nature whatsoever under or by reason of this Agreement.

15. Complete Agreement.

THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES CONCERNING THE SETTLEMENT OF THE
SUBJECT MATTER DESCRIBED HEREIN AND SUPERSEDES AND REPLACES ALL
PRIOR NEGOTIATIONS, REPRESENTATIONS, UNDERSTANDINGS, PROPOSED
AGREEMENTS AND AGREEMENTS, WRITTEN OR ORAL, CONCERNING THE
SETTLEMENT OF THE SUBJECT MATTER DESCRIBED HEREIN.

16. Construction of Agreement.

This Agreement was the result of voluntary negotiations and preparation by and among
the Parties and their respective attomeys. This Agreement and the consideration given herein are
the result of a compromise between the Parties and shall not be considered an admission of
wrongdoing, liability, fault or responsibility by any Party to another, and any such liability is
expressly denied and disclaimed The Parties expressly acknowledge and agree that this
Agreement shall not be deemed prepared or drafted by one party or another, or their attorneys,
and will be construed accordingly.

17. Headings.

The headings in this Agreement are intended solely for convenience of reference and
shall be given no effect in the construction or interpretation of this Agreement.

18. Governing Law and Jurisdiction.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED, lN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PROVISIONS THEREIN. EXCLUSIVE
JURISDICTION OF ALL DISPUTES REGARDING THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE IN THE BANKRUPTCY
COURT. EACH PARTY EXPRESSLY SUBMITS TO THE IURISDICTION OF AND
VENUE IN THE BANKRUPTCY COURT FOR ANY AND ALL CLAIMS, DISPUTES, OR
LITIGATION RELATING TO, AND ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, AND CONSENTS TO THE
BANKRUPTCY COURT’S ENTRY OF FlNAL JUDGMENT REGARDING ALL SUCH
CLAIMS, DISPUTES, AND LITIGATION.

10

LA 52182485

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 12 Of 50

19. Waiver of Jug Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, EACH PARTY MAKES THIS WAIVER
VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL RELEASES CONTAINED
IN SECTION 10 HEREOF.

20. Further Assurances.

The Parties agree to execute, acknowledge and deliver to the other Parties such other
documents, instruments and certificates, and will take such other actions, as any other Party may
reasonably request in order to consummate the transactions contemplated by this Agreement.

21. Counterparts, Electronic Signatures.

This Agreement may be executed in counterparts, each of` which shall be deemed an
original, and which together shall constitute a single agreement. Signature pages transmitted
electronically (including electronic mail) may be used with the same force and effect as the
original, manually signed documents.

[Signature Pages Follow]

11

LA 52182485

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 13 Of 50

IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have caused this Agreement to be executed on the date first set forth above.

DEBTORS
HH Liquidation, LLC
By: M\___`__.

Nax'ne: Marc Beilinson
Title: Authorized Signatory

HH Operations, LLC

By= /ZV//§/”"`"

Name: 'Marc Beilinson
Title: Authorized Signatory

 

HH Opco South, LLC

By= /://MQ/\-

Naine: y Marc Beilinson
Title: Authorized Signatory

HH ()pco North, LLC

x

By:

 

Name: Marc Beilinson
Title: Authorized Signatory

HH Acquisition, LLC

By: /!/M§'/V@\‘,

Namei Marf: Beilinson
Title: Authorized Signatory

HH Legaczy,y Inc.

`~.
By: M¢/¢-\
Narne: Marc Beilinson
Title: Authorized Signatory

 

 

LA 52182485

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 14 Of 50

COMMITTEE

  

Comp iance Oflicer
SUPERVALU
Title: Co-Chair
Solely in Supervalu Inc.’s Capacity as Co-Chair of
the Committee and Not in any Other Capacity

By:

 

Name: James Blau, United Food and
Commercial Workers International
Title: Co-Chair
Solely in United Food and Commercial Workers
International’s Capacity as Co-Chair of the
Committee and Not in any Other Capacity

 

 

LA 52182485

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 15 Of 50

COMMITTEE

By:

 

Name: Kim J. Myrdahl
Deputy General. Counsel
Senior Vice President and Chief
Compliance Officer
SUPERVALU
Title: Co-Chair
Solely in Supervalu lnc.’s Capacity as Co~Chair of
the Committee and Not in any Other Capacity

By: 7
Ws Blau, United Food and
Commercial Workers International
Title: Co-Chair
Solely in United Food and Commercial Workers

International’s Capacity as Co~Chair of the
Committee and Not in any Other Capacity

 

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 16 Of 50

COMVEST ENTITIES

Comvest Group Holdings, LP

By: WAE::,:=,

Narne: Chief Administrative Officer
Title: Michael Altschuler

Comvest Advisors, LLC

    

By:

    

Name: Michael Altse ser
Title: Chief Administrative Officer

Comvest Investment Partners III, LP
By: Comvest IH Partners, LLC

By: Wé»-<i»-=T\

Name: Michael Alts.¢:lw.Lei:"'"""w
Title: Authorized Signatory

 

Comvest Investment Partners, IV, LP
By: Comvest IV Partners, LP

/? ,
// ./¢/ <~/t~,;>..~
Name: Michael Altschuler
Title: Authorized Signatory

 

Comvest Investment Partners IV-A, LP
By Comvest IV Partners, LP

By: M

Name: Michael Altschuler
Title: Authorized Signatory

v

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 17 Of 50

Comvest Haggen Holdings III, LLC
By: Comvest Investment Partners III, LP
By: Comvest III Partners LLC

By:

 

Name': Michael Altschuler
Title: Authorized Signatory

Comvest Haggen Holdings IV, LLC
By: Comvest Investment Partners IV, LP
By Comvest IV Partners, LP

 

By; MC:'/W

 

Name;' Michaei Altschuler
Title: Authorized Signatory

 

 

Case 15-11874-KG

DOC 3972-1 Filed 11/14/18 Page 18 Of 50

PROPCO ENTITIES
HH Property Holdings, LLC

By: HH Liquidation, LLC, its Sole Member and
Manager

\

By: M/Z»\“__.
Name: Maré Beilinson
Title: Authorized Signatory
HH Property Holdings II, LLC

By: HH Liquidation, LLC, its Sole Member and
Manager

By1 ,/WM

Narne: Marc Beilinson
Title: Authorized Signatory
HH Property Holdings III, LLC

By: HH Liquidation, LLC, its Sole Member and
Manager

§
By: %/</\.

Name: Marc Beilinson
Title: Authorized Signatory

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 19 Of 50

HH Property South, LLC

By:

HH Property Holdings, LLC, its Sole
Mernber and Manager

HH Liquidation, LLC, its Sole Mernber and
Manager

By: M

 

 

Name: Marc Beilinson
Title: Authorized Signatory

HH Property North, LLC

By:

By:

HH Property Holdings, LLC, its Sole
Member and Manager

HH Liquidation, LLC, its Sole Member and
Manager

m

 

Narne: 'Marc Be__linson
Title: Authorized Signatory

 

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 20 Of 50

SLB
HH SLB, LLC

By: HH Acquisition, LLC, its Sole Mernber and
Manager

By: HH Operations, LLC, its Sole Member and
Manager

By: HH Liquidation, LLC, its Sole Member and
Manager

By: M:/€»`___,
Name: Marc Beilinson
Title: Authorized Signatory

 

 

 

LA 52182485

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 21 Of 50

INDIVIDUAL DEFENDANTS

 

Name:

John Caple

Mma£¢,

 

Name:

Cecilio Rodriguez

 

Name:

Michael Niegsch

 

Name:

John Clougher

 

Name:

Blake Barnett

 

Name:

Derrick Anderson

 

 

§§§ §§§§§M

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 22 Of 50
¥§*€fl¥’¥¥ni§&,h BMBAM

 

 

 

?'Z§£IK§

 

 

 

 

 

/ ~<»" `
\ww.,» w

 

 

 

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 23 Of 50

INDIVIDUAL DEFENDANTS

 

John Caple

 

 

 

 

Name: Cecilio Rodriguez
Name: Michael Niegsch
Name: John Clougher

Name: V \ l§'lak’e `Bariietf

 

Name: Derrick Anderson

LA 52182485

 

* CaSe 15'-11874-KG ” DOC 3972-1 Filed 11/14/18 Page 24 Of 50

LA 52182485

 

 

 

 

 

INDIVIDUAL DEFENDANTS
Name: John Caple
Name: Cecilio Rodriguez
Name: Michael Niegsch
Name: John Clougher
Name: Blake Barnett

 

 

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 25 Of 50

 

 

 

 

 

INDIVIDUAL DEFENDANTS
Name: John Caple
Name: Cecilio Rodriguez /
Name: Miq§iael Niegsch
Name: John Clougher
Name: Blake Bamett

 

Name: Derrick Anderson

LA 52182485

 

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 26 Of 50

 

 

 

 

 

INDI UAL DEFENDANTS
yie: John Caple
Name: Cecilio Rodriguez
Name: Michael`Niegsch
Name: John Clougher
Name: Blake Barnett

 

Name:

Derrick Anderson

 

I,A 52182485

 

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 27 Of 50

Exhibit A

 

Form of Election to Participate in Global Settlement Agreement

LA 52182485

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 28 Of 50

ELECTION TO PARTICIPATE IN GLOBAL SETTLEMENT AGREEMENT

This ELECTION TO PARTICIPATE IN GLOBAL SETTLEMENT AGREEMENT,

 

 

dated as of August __, 2018 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Election”), is entered into by (“Elector”).
RECITALS

A. Reference is hereby made to that Global Settlement Agreement, dated as of
August _, 2018 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Agreemen ”), by and between (i)HH Liquidation, LLC (f/k/a Haggen
Holdings, LLC) (the “Debtor”); (ii) HH Operations, LLC (f/k/a Haggen Operations Holdings,
LLC), HH Opco South, LLC (f/k/a Haggen Opco South, LLC), HH Opco North, LLC (f/k/a
Haggen Opco North, LLC), HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC), and HH
Legacy, lnc. (f/k/a Haggen, lnc.) (collectively, the “OpCo Debtors”); (iii) the official committee
of unsecured creditors appointed in the Bankruptcy Cases (as defined below); (iv) Comvest
Group Holdings LLC, Comvest Advisors, LLC, Comvest Investment Partners III, LP, Comvest
Investment Partners IV, LP, Comvest Investment Partners IV-A, LP, Comvest Haggen Holdings
III, LLC, and Comvest Haggen Holdings IV, LLC; (v) HH Property Holdings, LLC (f/k/a
Haggen Property Holdings, LLC), HH Property South, LLC (f/k/a Haggen Property South,
LLC), and HH Property North, LLC (f/k/a Haggen Property North, LLC; and (vi) each of the
Consenting 503(b)(9) Claimants. Capitalized terms used and not otherwise defined herein shall
have the meanings set forth in the Agreement.

B. Elector is a holder of one or more claims against the Opco Debtors under section
503(b)(9) of the Bankruptcy Code (each, a “503§b)g9) Claim”) and filed proof(s) of claim against
one or more of the Opco Debtors (or notice(s) of transfer/assignment of such proof(s) of claim)
on account of its 503(b)(9) Claim(s), as specified on Exhibit A hereto. By executing this
Election, the Elector agrees to reduce its 503(b)(9) Claim(s) as specified herein and otherwise be
bound by the terms of the Agreement.

ELECTION

1. Consenting 503(b)(9) Claimant, By executing this Election, Elector
acknowledges that it has read and understands, and agrees to be bound by the terms and
conditions of, the Agreement, a copy of which is attached hereto as Annex I (as the same has
been or may hereafter be amended, supplemented, amended and restated or otherwise modified
from time to time in accordance with Section 12 thereof). Elector shall hereafter be deemed to
be a “Consenting 5 03(b)(9) Claimant” for all purposes under the Agreement.

2. Reduced 503(b)(9) Claim Amount(s). Elector stipulates and agrees that its
503(b)(9) Claim(s) shall be allowed in the reduced amount(s) (each, a “Reduced 503(b)g9) Claim
Amoun ”) set forth on Exhibit A hereto. Elector hereby irrevocably and unconditionally Waives,
generally releases and forever discharges the Opco Debtors from any amounts due or arising
under its 503(b)(9) Claim(s), other than the distribution(s) to be made in the applicable Reduced
503(b)(9) Claim Amount(s).

LA 52188237

 

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 29 Of 50

3. Incorporation by Reference. Each of the terms and conditions set forth in the
Agreement are hereby incorporated herein by reference with full force and effect as if fully set
forth herein by applying the provisions thereof mutatis mutandis.

4. Effectiveness. This Election shall become immediately effective and binding
upon the Elector, and its respective successors, endorsees, transferees, heirs, beneficiaries and
assigns, on the date on which the Agreement becomes effective in accordance with Section 8
thereof.

5 . Goveming Law. This Election shall be governed by, and construed and enforced,
in accordance with the laws of the State of New York, without regard to conflicts of laws

provisions therein.

[Signature Page Follows]

LA 52188237

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 30 Of 50

ELECTOR

[INSERT COMPANY NAME]

By:

 

Name:
Title:

LA 52188237

 

 

CaSe 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 31 Of 50

Exhibit B

Form of Structured Dismissal Order

 

LA 52182485

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 32 Of 50

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: § Chapter 11
HH Liquidation, LLC, et al.,l § Case No. 15-1 1874 (KG)
Debtors. § Jointly Administered
§ Ref. Docket No. _

 

ORDER, PURSUANT TO SECTIONS 105(a), 305(a), 349, 363, 554 AND 1112(b) OF
THE BANKRUPTCY CODE AND BANKRUPTCY RULES 1017 AND 6007,

(I) AUTHORIZING THE DISMISSAL OF THE OPCO DEBTORS’ CHAPTER 11
CASES, (II) AUTHORIZING THE OPCO DEBTORS TO DESTROY THEIR BOOKS
AND RECORDS. AND (III) GRANTING CERTAIN RELATED RELIEF

Upon the motion (the “Motion”)2 of HH Liquidation, LLC (“Holdco”) and its
above-captioned affiliated debtors and debtors in possession (collectively, the “Opco Debtors,”
and together with Holdco, the “Debtors”)3 for entry of an order, pursuant to sections 105(a),
305(a), 349, 363, 554 and 1112(b) of title 11 of the Bankruptcy Code, and Bankruptcy Rules
1017 and 6007, (a) authorizing the dismissal of the Opco Debtors’ Bankruptcy Cases effective as
of the Dismissal Effective Date, (b) authorizing the amount and payment of the Opco Debtor
SAP Claims and the Propco Secured Claim, (c) approving the exculpation contained herein,
(d) authorizing the dissolution of the Opco Debtors under applicable state law on or as soon as

reasonably practicable after the Dismissal Effective Date, (e) authorizing the Disbursement

Agent to act as the Opco Debtors’ disbursement agent with respect to the payment of the Opco

 

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: HH Liquidation, LLC (f/k/a Haggen Holdings, LLC) (7558), HH Operations, LLC (f/k/a Haggen
Operations Holdings, LLC) (6341), I-IH Opco South, LLC (f/k/a Haggen Opco South, LLC) (7257), HH Opco
North, LLC (f/k/a Haggen Opco North, LLC) (5028), HH Acquisition, LLC (f/k/a Haggen Acquisition, LLC)
(7687), and HI-I Legacy, Inc. (f/k/a Haggen, Inc.) (4583). The mailing address for each of the Debtors is 26895
Aliso Creek Road, Suite B-1003, Aliso Viejo, Califomia 92656.

2 Capitalized terms used but not defined herein shall have the meaning assigned to such terms in the Motion.

3 For the avoidance of doubt, the Opco Debtors are all of the Debtors other than Holdco.

LA 52192433

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 33 Of 50

Debtor SAP Claims and the Propco Secured Claim, and (f) authorizing the Opco Debtors, on and
after the Dismissal Effective Date, to abandon and destroy the Books and Records; and the Court
having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.
§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District
Court for the District of Delaware dated February 29, 2012; and consideration of the Motion and
the requested relief therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue
being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper
notice of the Motion having been provided, and it appearing that no other or further notice need
be provided; and the Court having determined that the legal and factual bases set forth in the
Motion establish just cause for the relief granted herein and that the requested relief is an
appropriate exercise of the Debtors’ business judgment; and it appearing that the relief requested
in the Motion is in the best interests of the Opco Debtors and their respective estates and
creditors; and after due deliberation and sufficient cause appearing therefor:

1. The Motion is granted to the extent provided for herein.

2. Pursuant to sections 105(a), 305(a) and 1112(b) of the Bankruptcy Code
and Bankruptcy Rule 1017, the Opco Debtors’ Bankruptcy Cases are hereby dismissed effective
as of the effective date of the Holdco Plan (the “Dismissal Effective Date”). For the avoidance
of doubt, the following are the Opco Debtors’ Bankruptcy Cases: (a) HH Operations, LLC (f/k/a
Haggen Operations Holdings, LLC), Case No. 15-11875 (KG); (b) I-H{ Opco South, LLC (f/k/a
Haggen Opco South, LLC), Case No. 15-11876 (KG); (c) HH Opco North, LLC (f/k/a Haggen
Opco North, LLC), Case No. 15-11877 (KG); (d) HH Acquisition, LLC (f/k/a Haggen

Acquisition, LLC), Case No. 15-11878 (KG); and (e) HH Legacy, Inc. (f/k/a Haggen, lnc.), Case

LA 52192433

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 34 Of 50

No. 15-11879 (KG). In the notice of the effective date of the Holdco Plan, the Debtors shall also
provide notice that the Dismissal Effective Date has occurred.

3. Effective as of the Dismissal Effective Date, the Opco Debtors’ remaining
members, managers, officers and directors shall be dismissed from their positions Without the
need for any further action on the part of this Court and without the need for further corporate
action, including, but not limited to, actions requiring the vote or other approvals of the officers,
members, directors, managers or shareholders Effective as of the Dismissal Effective Date, (a)
the Plan Administrator appointed under the Holdco Plan shall have the power and authority to
take any action necessary to implement the provisions of this Order, including, but not limited to,
to wind down and dissolve the Opco Debtors and to realize on any assets retained by the Opco
Debtors; and (b) the Opco Debtors’ respective certificates of incorporation, by-laws, operating
agreements, or other analogous formation documents in effect before the Dismissal Effective
Date shall be deemed amended or amended and restated, to the extent necessary, to authorize the
Plan Administrator to take all such actions pursuant to this Order without the need for any further
action on the part of this Court and without the need for further corporate action, including, but
not limited to, actions requiring the vote or other approvals of the officers, members, directors,
managers or shareholders of the applicable Opco Debtors. Without limiting the generality of the
foregoing, the Plan Administrator shall be deemed to have all of the rights, duties and obligations
granted to such person under the Plan Administration Agreement and the Holdco Plan in
connection with effectuating the terms of this Order.

4. As soon as reasonably practicable after the Dismissal Effective Date,
without the need for any further action on the part of this Court and without the need for further

corporate action, including, but not limited to, actions requiring the vote or other approvals of the

LA 52192433

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 35 Of 50

officers, members, directors, managers or shareholders of the applicable Opco Debtors, the Opco
Debtors shall be dissolved pursuant to applicable state law, and such Opco Debtors shall not be
required to pay any taxes or fees to cause such dissolution. The Debtors and the Plan
Administrator are authorized to execute and file on behalf of the Opco Debtors all documents
necessary and proper to effectuate and consummate the dissolution of the Opco Debtors in
accordance with the laws of the states in which they are formed, subject to the terms of this
Order.

5. The Opco Debtors are authorized to make, or cause to be made,
distributions on account of (i) the Propco Secured Claim and (ii) such administrative, priority
and secured claims against the Opco Debtors set forth on Exhibit 1 hereto in the amounts set
forth therein (such claims, the “Opco Debtor SAP Claims”). As soon as reasonably practicable
after the Dismissal Effective Date, and in each case in accordance with the Global Settlement
Agreement, the Plan Administrator (on behalf of the Opco Debtors) shall make, or cause to be
made, such distributions on account of the Propco Secured Claim and the Opco Debtor SAP
Claims. For the avoidance of doubt, any administrative, priority and secured claims against the
Opco Debtors that (i) have not been asserted, or otherwise approved by a final order of the Court,
by the applicable claims bar date and (ii) are not identified on Exhibit 1 hereto shall be
disallowed and forever barred from assertion against the Debtors and their estates, and such
claims shall be deemed waived and released as of the Dismissal Effective Date. Holders of
general unsecured claims against, and equity interests in, the Opco Debtors shall receive no
distribution on account of such claims and equity interests.

6. After the satisfaction of all Opco Debtor SAP Claims and any costs

necessary to administer and to dissolve, terminate or otherwise wind down each of the Opco

LA 52192433

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 36 Of 50

Debtors and/or the establishment of sufficient reserves (as determined by the Plan Administrator,
in its sole discretion) to pay all such amounts, any unused funds allocated for such reserves shall
be distributed to the holders of the Propco Secured Claim; provided that on the Dismissal
Effective Date, the Propco Secured Claim shall irrevocably and unconditionally be transferred by
the Propco Entities (including all voting and distribution rights with respect thereto) to Holdco.

7. Effective as of the Dismissal Effective Date, the Disbursement Agent is
hereby empowered and authorized to act as the disbursement agent of and for the Opco Debtors’
estates in order to implement distributions to holders of Opco Debtor SAP Claims and the
Propco Secured Claim as provided for herein, and to the extent the Disbursement Agent is not
the Plan Administrator, the Plan Administrator is authorized to compensate the Disbursement
Agent for the services provided, and to reimburse the Disbursement Agent for all reasonable and
necessary expenses incurred, in connection therewith, without the need for further notice to or
action of this Court.

8. Pursuant to sections 105(a) and 554 of the Bankruptcy Code and
Bankruptcy Rule 6007, the Opco Debtors are authorized, on and after the Dismissal Effective
Date, to abandon and destroy, or cause to be abandoned and destroyed, any and all of the Books
and Records. With respect to the Books and Records held by Supervalu Inc. or its affiliates
(collectively, “SVU”), the Opco Debtors or the Plan Administrator shall provide SVU with five
(5) days’ written notice that the Opco Debtors and the Plan Administrator no longer require
access to or copies of any data currently within SVU’s systems or records repositories, after
which SVU shall no longer be required to respond to any requests for, provide access to,
maintain copies of, or otherwise store any of the Opco Debtors’ data within SVU’s systems or

records repositories, and SVU may begin purging and/or otherwise destroying any of the Opco

LA 52192433

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 37 Of 50

Debtors’ data contained in SVU’s systems or repositories in accordance with SVU’s standard
record retention policies and procedures and/or at any time that SVU decommissions any of its
systems that may have been used in providing services to the Opco Debtors.

9. Effective as of the Dismissal Effective Date, the Exculpated Parties4 shall
neither have, nor incur, any liability to any person or entity for any act taken or omitted to be
taken in connection with, relating to, or arising out of, (a) the Opco Debtors’ Bankruptcy Cases,
and (b) formulating, negotiating, preparing, disseminating, implementing, or effecting
consummation of the Motion and this Order (other than an act in contravention of the Motion or
the implementation of this Order) or any contract, instrument, release, agreement or document
created or entered into, or any other act taken or omitted to be taken in good faith, in connection
with the Opco Debtors’ Bankruptcy Cases, the Motion or this Order; provided, however, that the
foregoing shall not affect the liability of any person or entity that otherwise would result from
any such act or omission to the extent such act or omission is determined by a final, non-
appealable order to have constituted fraud, willful misconduct or gross negligence.

10. Notwithstanding section 349 of the Bankruptcy Code, all prior orders,
releases, stipulations, settlements, rulings, orders and judgments of this Court made during the
course of the Opco Debtors’ Bankruptcy Cases, including any adversary proceeding, shall
remain in full force and effect, shall be unaffected by the dismissal of the Opco Debtors’
Bankruptcy Cases, and are specifically preserved for purposes of finality of judgment and res

judicata.

 

4 “Exculpated Parties” mean, collectively, each of the following parties in their respective capacities as such:
(a) the Debtors; (b) the Debtors’ current and former directors, officers, members and managers; (c) each financial
advisor, restructuring advisor, attorney or other professional employed by or serving the Debtors; (d) the Committee;
(e) each member of the Committee, but only in their capacity as a member of the Committee, and each such
member’s respective professionals and representatives; (f) the Committee’s Professionals and representatives;
(g) the Plan Administrator; and (h) the Plan Administrator’s professionals and representatives,

6

LA 52192433

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 38 Of 50

11. The Debtors shall not be required to serve this Order to the Debtors’ entire
matrix of creditors, and such parties shall be deemed to have received adequate notice of the
dismissal of the Opco Debtors’ Bankruptcy Cases through the notice of the hearing on the
Motion.

12. Effective as of the Dismissal Effective Date, Kurtzman Carson
Consultants LLC (“KCC”) shall be relieved of its responsibilities as the Opco Debtors’ claims
and noticing agent in the Opco Debtors’ Bankruptcy Cases. In accordance with Local Rule
2002-1(f)(ix), within fourteen days of the Dismissal Effective Date, KCC shall (a) forward to the
Clerk of the Court an electronic version of all imaged claims, (b) upload the creditor mailing list
into CM/ECF, (c) docket a combined final claims register containing claims against each Opco
Debtor, and (d) box and transport all original claims to the Philadelphia Federal Records Center,
14700 Townsend Road, Philadelphia, Pennsylvania 19154 and docket a completed SF-135 Form
indicating the accession and location numbers of the archived claims.

13. All remaining interim and final fee applications for professionals retained
by the Debtors and the Committee shall be addressed in connection with Holdco’s Bankruptcy
Case.

14. Effective as of the Dismissal Effective Date, the Opco Debtors’ retention
of Stroock & Stroock & Lavan LLP and Young Conaway Stargatt & Taylor, LLP, as bankruptcy
counsel, and the Opco Debtors’ retention of other professionals pursuant to a final order in
accordance with sections 327 or 328 of the Bankruptcy Code, shall be terminated without the
need for further action on the part of this Court, the Debtors, or such professionals

15. Effective as of the later of (a) the Dismissal Effective Date and (b) the date

on which all distributions to holders of Opco Debtor SAP Claims and the Propco Secured Claim

LA 52192433

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 39 Of 50

are made, as it pertains to the Opco Debtors, the Committee shall dissolve without need for
further action on the part of this Court.

16. Within thirty (30) days after the Dismissal Effective Date, the Opco
Debtors or the Plan Administrator (on behalf of the Opco Debtors) shall pay all outstanding
United States Trustee fees pursuant to 28 U.S.C. § 1930.

17. To the extent applicable, Bankruptcy Rule 6004(h) is waived, and this
Order shall be effective and enforceable immediately upon entry.

18. The Debtors are authorized to take all actions necessary to effectuate the
relief granted pursuant to this Order.

19. Notwithstanding the dismissal of the Opco Debtors’ Bankruptcy Cases
provided for herein, this Court shall retain jurisdiction to hear and determine all matters arising
from or related to the implementation, interpretation and/or enforcement of this Order and any
other order of this Court entered in these Bankruptcy Cases.

Dated: , 201 8
Wilmington, Delaware

 

KEVIN GROSS
UNITED STATES BANKRUPTCY JUDGE

LA 52192433

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 40 Of 50

Schedule 1 to Structured Dismissal Order

Opco Debtor SAP Claims

LA 52182485

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18

Page 41 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 1

Opco Debtor SAP Claims

Claimant Claim No. Assignor, lf App|icab|e Claim Amount C|assification Notes
201 37th Avenue SE Holdings, LLC 1857 $89,136 Admin Priority
AB|QUA W|ND V|NE¥ARD 475 $77 503b9
ACOUST|C ALES BREW|NG 1074 $2,293 503b9
ADVANCE BEVERAGE CO 608 $15,479 503b9
Airgas Dry Ice - Da||as 1105 $23,598 503b9
ALEJANDROS TORT|LLA FACTOR¥ 413 $483 503b9
AL|SO CANYON HONEY 662 $674 503b9
ALPENROSE DA|RY 960 $28,662 503b9
ALUM|NUM ENTRY SYSTEMS |NC 415 $1,033 503b9
Anheuser-Busch, LLC 891 $185,403 503b9
Ante|ope Va||ey Press 449 $268 503b9
Archis Acres, lnc. 236 $530 503b9
Arne|s Origina|s |nc 520 $120 503b9
ART|SAN BAKERS LLC 456 $848 503b9
ASIANA CU|S|NE ENTERPR|SES 81 $19,454 503b9
ASM Capita| V, L,P. 440 AAA FLAG & BANNER $33,588 503b9
ASM Capita| V, L.P. 588 Hickmans Egg Ranch, lnc. $59,502 50369
ASM Capital V, L.P. 737 Ocean Beauty Seafoods LLC $245,912 503b9
ASM Capita| V, L.P. 980 Harbor Distributing, LLC $290,380 503b9
ASM Capita| V, L.P. 1017 Youngs Market Company, LLC $171,000 503b9
ASM SPV, L.P. 290 MSR WHOLESALE BALLOONS $1,600 503b9
ASM SPV, L.P. 484 Pada Sushi $24,649 503b9
ASM SPV, L.P. 981 Crest Beverage, LLC $213,072 503b9
ASM SPV, L.P. 1839 McKee Foods Corporation $7,966 503b9
ASM SPV, L.P. 1840 McKee Foods Corporation $4,143 503b9
ASM SPV, L.P. 1841 McKee Foods Corporation $1,030 503b9
ATLAS BAKERY EQU|PMENT CO |NC 647 $388 503b9
AVENUE BREAD & DELI 1746 $8,644 50369
Aya|a, Rau| 1905 $10,000 Admin Priority
Beau De|icious! |nternationa|, LLC 933 $86 503b9
Beau De|icious! Internationa|, LLC 934 $86 503b9
Beau De|icious! |nternationa|, LLC 935 $86 503b9
Beau De|icious! |nternationa|, LLC 936 $151 503b9
Beau De|icious! |nternationa|, LLC 937 $86 503b9
Bimbo Bakeries USA, lnc. 1883 $390,633 503b9
B|TE FUEL LLC 21 $363 503b9
BLUE R|DGE HONEY 985 $410 503b9
BOB CAMPBELL RANCHES |NC 353 $1,099 503b9
Bon Suisse, Inc. 207 $536,285 503b9
Bonded Fi|ter Company 719 $1,917 503b9
Bonded Fi|ter Company 720 $1,861 503b9
Bonded Fi|ter Company 722 $1,240 503b9
Bottling Group, LLC 1181 $59,951 503b9
Bott|ing Group, LLC 1185 $278,987 503b9
Bott|ing Group, LLC 1186 $156,336 503b9
Boxx Bouquets/Boxx Berry Farm - F|owers 439 $2,223 503b9
BRAVERY BREW|NG COMPANY LLC 267 $663 503b9
Bread & Cie Who|esa|e, LLC 625 $17,499 503b9
Brown, Tessa 1906 $300 Admin Priority
BUNN 0 MAT|C CORPORAT|ON 560 $686 503b9
BURTON + BURTON 976 $2,018 503b9
BUZZBOX BEVERAGES |NC 366 $7,649 503b9
CABO |NTERNANT|ONAL 264 $6,294 503b9
CAR'|TRON|CS LLC 1204 $11 503b9
CASA SANCHEZ FOODS 559 $2,971 503b9

 

 

 

 

 

 

1/7

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18

Exhibit 1
Opco Debtor SAP Claims

Page 42 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claimant Claim No. Assignor, lf App|icab|e Claim Amount C|assification Notes
CASCADE WHOLESALE 112 $1,577 503b9
Centra| Coast Coffee Roasting Co 530 $6,628 503b9
CENTRAL COAST D|ST 658 $74,857 503b9
CHAMBERS & CHAMBERS 401 $1,864 503b9
CHO|CE BOOKS NORTHERN VA 421 $378 503b9
CHUCKANUT BAY FOODS 364 $421 503b9
C|DER WORKS FARMS LLC 455 $313 503b9
Claims Recovery Group LLC 306 SONNY SUSH| |NC $3,385 503b9
Claims Recovery Group LLC 409 UMPQUA DA|RY PRODUCTS $24,220 503b9
Claims Recovery Group LLC 535 W|NE WAREHOUSE |MPORTS $74,779 503b9
Claims Recovery Group LLC 706 Jordanos |nc./Pacif`lc Beverage Co. $95,652 503b9
Claims Recovery Group LLC 707 Jordanos |nc./Pacific Beverage Co. $62,663 Secured
Claims Recovery Group LLC 926 MOUNTA|N PEOPLES W|NE D|ST |NC $2,239 503b9
Claims Recovery Group LLC 1003 Bonanza Beverage Co $20,422 503b9
Claims Recovery Group LLC 1038 Danie|s Western Meats $3,517 503b9
Claims Recovery Group LLC 1043 Duckhorn Wine Company $3,719 503b9
Claims Recovery Group LLC 1046 Esperanzas Torti||eria $857 503b9
Claims Recovery Group LLC 1047 Food Services of America $11,259 503b9
Claims Recovery Group LLC 1048 Frank Fami|y Vineyards $1,093 503b9
Claims Recovery Group LLC 1049 Frozen Gourmet lnc. $12,132 503b9
Claims Recovery Group LLC 1052 Ho|sum Bakery lnc. $5,118 503b9
Claims Recovery Group LLC 1054 The Odom Corporation $6,930 503b9
Claims Recovery Group LLC 1055 Source Refrigeration & HVAC lnc. $172 503b9
Claims Recovery Group LLC 1056 The Odom Corporation $13,412 503b9
Claims Recovery Group LLC 1066 Tims Cascade Sty|e Potatoe Chips $64,089 503b9
Claims Recovery Group LLC 1070 UCKC Products LLC $1,458 503b9
Claims Recovery Group LLC 1072 Tims Cascade Sty|e Potatoe Chips $45,718 503b9
Claims Recovery Group LLC 1075 Mother Earth Brew Co. $3,153 50369
Claims Recovery Group LLC 1082 WA Thompson lnc. $28,338 503b9
Claims Recovery Group LLC 1083 Our Dai|y Bread Bakery $5,799 503b9
Claims Recovery Group LLC 1089 Medowsweet Farms lnc. $76,707 503b9
Claims Recovery Group LLC 1090 Righetti Specia-|ties lnc. $2,731 503b9
Claims Recovery Group LLC 1094 |nterbitzen Distr $42,386 503b9
Claims Recovery Group LLC 1096 Hydro F|ask $11,938 503b9
Claims Recovery Group LLC 1097 Peter Pan Nove|ty Co lnc. $2,206 503b9
Claims Recovery Group LLC 1121 Santa Barbara Winery $1,642 503b9
Claims Recovery Group LLC 1124 Sources Screen Printing $596 503b9
Claims Recovery Group LLC 1126 Canyon Hard Cider Co. $709 503b9
Claims Recovery Group LLC 1128 Spring Board $532 503b9
Claims Recovery Group LLC 1130 Terrys Dairy $1,648 503b9
Claims Recovery Group LLC 1131 F|owers Baking Co. of California/FBC of $104,034 503b9
Henderson LLC

Claims Recovery Group LLC 1133 SK Distribution $1,106 503b9
Claims Recovery Group LLC 1134 Centra| We|ding Supp|y lnc. $1,058 503b9
Claims Recovery Group LLC 1135 Statewide Beverage Co. $8,351 503b9
Claims Recovery Group LLC 1137 Cheha|is Mints Co., lnc. $433 503b9
Claims Recovery Group LLC 1142 JFE Sushi $9,636 503b9
Claims Recovery Group LLC 1143 Karam LLC $304 503b9
Claims Recovery Group LLC 1154 Labrang Tea Traders $289 503b9
Claims Recovery Group LLC 1155 Kurzhal Fami|y Kicken Pick|es $1,470 503b9
Claims Recovery Group LLC 1156 Main|and Ventures $2,976 503b9
Claims Recovery Group LLC 1158 Hi||ikers Ranch Fresh Eggs $10,104 503b9
Claims Recovery Group LLC 1159 Kevin J. Murphy lnc. $77 503b9
Claims Recovery Group LLC 1162 Snacks R Us $15,784 503b9
Claims Recovery Group LLC 1165 Beauchamp Distributing Co. $24,120 503b9

 

 

 

2/7

 

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 43 Of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 1
Opco Debtor SAP Claims
Claimant Claim No. Assignor, lf App|icable Claim Amount C|assification Notes
Claims Recovery Group LLC 1166 Mayf|ower Distributing $719 Admin Priority
Claims Recovery Group LLC 1166 Mayf|ower Distributing $22,147 503b9
Claims Recovery Group LLC 1168 PB| Market Equipment Inc. $1,403 503b9
Claims Recovery Group LLC 1169 Seatt|e Seasonings LLC/Two Snooty Chefs $1,159 503b9
Claims Recovery Group LLC 1170 Cascade |ce LLC $3,647 503b9
Claims Recovery Group LLC 1172 C|assic Wines of Califomia $9,239 503b9
Claims Recovery Group LLC 1173 Mave Enterprises lnc. $4,333 503b9
Claims Recovery Group LLC 1576 |ndoor Bi||board $446 Admin Priority
Claims Recovery Group LLC 1589 Mave Enterprises lnc. $579 Admin Priority
Cluster, Brian 526 $12,475 Priority
COASTAL D|STR|BUT|NG COMP 582 $354 503b9
Coca-Co|a Refreshments USA, lnc. 834 $115,570 503b9
Contrarian Funds, LLC 1702 Bunz| Distribution USA, LLC dba Bunz| $267,996 503b9
Seatt|e & Bunz| Port|and
COPY SOURCE 263 $1,723 503b9
Core-Mark international |nc 1080 $12,393 503b9
CORRPAC PACKAG|NG SUPPLY 890 $120 503b9
Craf't Beer Gui|d Distributing of California, 1006 $7,524 503b9
LLC
CROWN PACIF|C F|NE FOODS 634 $238,573 503b9
CROWN PAC|F|C F|NE FOODS 636 $51,112 503b9
DAHL ELECTR|C |NC 257 $213 503b9
DA|RY FRESH FARMS |NC 629 $2,571 503b9
DAM SAl$A 394 $117 503b9
DANZE|SEN DA|RY LLC 1059 $6,441 503b9
Darigo|d, lnc. 1025 $83,920 503b9
Darigo|d, lnc. 1026 $100,815 503b9
Dawn Food Products |nc 246 $89,131 503b9
DECO FOODSERV|CE 656 $404 503b9
DECOPAC 633 $17,483 503b9
DEGOEDE BROTHERS LLC 538 $51,074 503b9
DGS |mport lnc. 988 $2,882 503b9
Direct Energy Business 1016 $42,375 503b9
Doorman Commercia| 569 $678 503b9
DORMA USA |NC 305 $839 503b9
DP| Specia|ty Foods, lnc. 1095 $737,427 503b9
DP| Specia|ty Foods, Inc. 1108 $135,741 503b9
DP| Specia|ty Foods, lnc. 1111 $240,606 503b9
E. & J. Ga||o Winery 1020 $89,542 503b9
EASTERDAY BU|LD|NG |V|AINTENANCE 427 $38 503b9
EASTERN CASCADE BEVERAGE 461 $458 503b9
EBERHARDS DA|RY PRODUCTS 404 $10,589 503b9
EL|TE EQU|PMENT 345 $767 503b9
EP|C WINES 407 $6,280 503b9
Fair Harbor Capita|, LLC 289 T|TAN W|NES & SP|R|TS $1,364 503b9
Fair Harbor Capita|, LLC 846 WEITRON |NC $1,199 503b9
Fair Harbor Capita|, LLC 967 L & E Bott|ing Co |nc $9,334 503b9
Fair Harbor Capita|, LLC 970 L & E Bott|ing Co |nc $13,529 503b9
Fair Harbor Capita|, LLC 1113 Tota| Pharmacy Supp|y $2,366 503b9
Fair Harbor Capita|, LLC 1114 Winder Farms $1,147 503b9
Fair Harbor Capita|, LLC 1115 Camano island Coffee Roaster $488 503b9
F|ESTA PAC|F|C PRODUCTS |NC 248 $114 503b9
FLAVOR STORM LLC 288 $290 503b9
F|orists Transwor|d De|ivery, lnc. 804 $4,894 503b9
Florists Transwor|d De|ivery, lnc. 1271 $31,211 503b9

 

 

 

 

 

 

3/7

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 44 Of 50

Exhibit 1
Opco Debtor SAP Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claimant Claim No. Assignor, |f App|icab|e Claim Amount Classification Notes
F|ying Dog Entertainment LLC 880 $594 503b9
FRANS CHOCOLATES LTD 266 $301 503b9
Frito-Lay North America, lnc. 1176 $151,280 503b9
Frito-Lay North America, lnc. 1183 $252,737 503b9
Frito-Lay North America, lnc. 1187 $481,233 503b9
Front Line Sa|es, |nc 30 $409 503b9
GARDEN TREASURES 325 $1,359 503b9
Garden Treasures LLC 324 $572 Priority
Garthoff, Matthew D. 766 $5,320 Priority
Genera| Distributors, |nc 928 $705 503b9
GL|DE R|TE CCRPORAT|ON 351 $784 503b9
Goya of Califomia 759 $1,512 503b9
Grays Harbor County Treasurer 188 $9,421 Secured
GREEN CARDZ 336 $138 503b9
Gruma Corporation d/b/a Mission Foods 1010 $75,978 503b9
Gruma Corporation d/b/a Mission Foods 1011 $141,107 503b9
Gruma Corporation d/b/a Mission Foods 1012 $54,698 503b9
HANGAR 24 CRAFT D|STR|BUT|ON 887 $5,149 503b9
HAPPY N|BBLES LLC 482 $450 503b9
HARDWARE SALES 294 $165 503b9
HARVEYS BUTTER RUM BATTER 348 $3,575 503b9
HE|MARK D|STR|BUT|NG COMPANY 343 $7,132 503b9
HENRYS PLANT FARM 531 $8,455 503b9
HH Property North, LLC $440,294 Admin Priority
HH Property South, LLC $104,584 Admin Priority
HH| jERSEY 541 $968 503b9
HOLLAND|A DA|RY |NC 491 $4,987 503b9
HON|G V|NEYARDS 390 $600 503b9
|NDUSTR|AL SOLUT|ON LLC 499 $270 503b9
|NSP|RED LEAF TEAS 357 $140 503b9
|nternationa| Brotherhood of Teamsters, 1584 $3,000 Priority
General Teamsters Union Loca| #38

Jackson, |vy| Jane 1910 $6,500 Admin Priority
J|MS PHARMACY 295 $133 503b9
JOEBELLA COFFEE ROASTERS 1245 $1,019 503b9
John Lenore & Company 1163 $28,666 503b9
KETTLEKORN, MAWN PAW 410 $3,365 503b9
KFT ENTERPR|SES, NO. 1, LP 1790 $82,154 Admin Priority
Kids Konserve, LLC dba U-Konserve 664 $10 503b9
L&R D|STR|BUTORS |NC 334 $21,040 503b9
LATT|NS COUNTRY C|DER M|LL 566 $716 503b9
Lauguru |nc 593 $158 503b9
Liquidity So|utions, lnc. 337 PEPS| COLA BOTTL|NG CO $5,285 503b9
Liquidity So|utions, lnc. 371 LEVEL 10 $3,345 503b9
Liquidity So|utions, lnc. 374 FREEDOM SNACKS $1,708 503b9
Liquidity Solutions, Inc. 603 J & L W|NES $15,578 503b9
Liquidity Solutions, lnc. 688 ScriptPro USA |nc $20 503b9
Liquidity Solutions, lnc. 1065 Russe|| Stover Candies $34,849 503b9
Liquidity So|utions, lnc. 1194 Sha|hoob Meat Company, lnc. $2,544 503b9
Liquidity So|utions, lnc. 1195 .IUL|AN PIE COMPANY $14,000 503b9
Liquidity Solutions, lnc. 1720 Barcel USA, LLC. $719 503b9
LOAD K|NG MFG CO |NC 297 $1,119 503b9
Lompoc Va||ey Seed & Mil|ing 316 $205 503b9
Los Osos Ranch, LLC 214 $14,497 503b9
LOZ|ER CORPORAT|ON 1087 $1,961 503b9

 

4/7

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 45 Of 50

Exhibit 1
Opco Debtor SAP Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claimant Claim No. Assignor, |f App|icab|e Claim Amount C|assification Notes
Lulus Essentia| Grano|a 690 $102 503b9
LYNDEN |CE 562 $1,924 503b9

M & M RESTAURANT SUPPLY 442 $1,407 503b9
MADDALENA V|NEYARD BRANDS 984 $3,401 503b9
MALET|S BEVERAGE-POP 1060 $8,585 503b9
Maricopa County Treasurer 48 $2,643 Secured
Maricopa County Treasurer 50 $3,945 Secured
Marifit Protein Poppers, LLC 338 $254 503b9

Marsee Foods |nc 312 $989 503b9
MATCHA MARKETPLACE LLC 883 $965 503b9
McKenzie Java LLC 528 $1,311 503b9

MGP X Propert'les, LLC 1331 $87,243 Admin Priority
Mission Beverage Co. 716 $13,923 503b9

M|STY MEADOWS FARM 436 $534 503b9
MONDELEZ GLOBAL LLC 914 $140,551 503b9

Mutiny Bay B|ues LLC 692 $162 503b9
MUTUAL WHOLESALE L|QUOR |NC 262 $1,480 503b9
National Food Corporation 529 $303,030 503b9

Nestle USA, lnc. 912 $73,001 503b9

Nest|e USA, lnc. 917 $99,702 503b9

Nestle USA, lnc. 922 $224,020 503b9

Nevada Beverage Co 523 $15,584 503b9
NORPRO |NC 796 $1,054 503b9
Northwest B|ade Service 691 $705 503b9
NORTHWEST WHOLESALE FLOR|ST 642 $1,532 503b9

OAS|S BREADS 1031 $10,838 503b9

Oregon Department of Revenue 1782 $12,679 Priority
PAC|F|C SUN GROWERS |NC 607 $2,390 503b9
PANGEA-CDS |NC 256 $15,168 503b9
PANTHER BAR FOUNDAT|ON 414 $850 503b9

Patera, Curt 1153 $556 503b9

Peach Systems |nc, dba Specia|ty Ce||ars 959 $1,093 503b9
Pepperidge Farm, lncorporated 1152 $58,271 503b9

Pepsi Co|a F|agstaff 741 $1,596 503b9
PEPS|-COLA WALLA WALLA 539 $9,392 503b9

Pierce County, Washington 1873 $13,384 Admin Priority
Popcorn Country Tucson Cactus Corn LLC 592 $106 503b9
PORTLAND BEE BALM 786 $2,160 503b9
PREM|ER D|STR|BUTORS, |NC DBA 1027 $3,743 503b9
NORTHLAND PREM|ER D|STR|BUTORS

Priority Rx Management, lnc. 173 $6,890 Priority
Proforma Mountainview Printing 1358 $1,566 503b9

PROS CHO|CE BEAUTY CARE |NC. 1019 $17,544 503b9
QUAL|TY ASSURED |NCORPORATED 645 $4,532 503b9
RA|NSHADOW COFFEE ROAST|NG 309 $535 503b9
COMPANY

Red Bul| North America, lnc. 1198 $30,000 503b9

Reeves, Jerry 1909 $4,000 Admin Priority
REGAL W|NE COMPANY 1247 $38,590 503b9
RESTAURANT TECHNOLOG|ES |NC 460 $41,689 503b9
REYNALDOS N|EX|CAN FOOD COMPANY. 370 $297 503b9

ROIC California, LLC 1419 $36,043 Admin Priority
RO|C Oregon, LLC 1859 $36,562 Admin Priority
Rombauer Vineyards, lnc. 356 $2,744 503b9

ROSE GONZALES PLANTS |NC 408 $14,194 503b9

 

 

 

 

 

 

5/7

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18

Exhibit 1
Opco Debtor SAP Claims

Page 46 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claimant Claim No. Assignor, |f App|icab|e Claim Amount Classification Notes
Sadie Rose Baking Co. 1179 $12,474 503b9
SALTWORKS |NC. 287 $678 503b9
Sanger Mora|es, Barbara 1911 $3,000 Admin Priority
SANTA BARBARA OL|VE CO 511 $158 503b9
SANTA MONICA SEAFOOD 606 $441,066 503b9
Schwans Consumer Brands, lnc 888 $42,065 503b9
SCHWARTZ BROTHERS BAKER¥ 1125 $872 503b9
SELECTA WHOLESALE FOODS 555 $1,239 503b9
SERRES GREENHOUSE 328 $433 503b9
Shamrock Foods Company - Dairy Division 974 $38,680 503b9
dba Shamrock Farms
SHANER, W|LL|AM M 1759 $12,475 Priority
Shore|ine Plumbing 622 $45 503b9
Sierra Liquidity Fund LLC 550 Torti|las |nc $619 503b9
Sierra Liquidity Fund LLC 735 Ron Davis- Commercia| Hard F|oor $238 503b9
Equipment
Sierra Liquidity Fund LLC 1028 New Century Snacks $1,787 503b9
S|STER COFFEE COM PANY ROASTERY 445 $48 503b9
S-L D|STR|BUT|ON COMPANY |NC 789 $75,720 503b9
SOLA PRODUCTS 468 $580 503b9
Southern |nnovations LLC 63 $984 503b9
SPARKVS CATER|NG 480 $3,204 503b9
Sparta Group MA LLC Series 20 454 Red Bird Farms $15,776 503b9
Specia|ty Frozen Distributing LLC 628 $5,003 503b9
Spice Hut Corporation 1092 $1,404 503b9
Stap|es, |nc 643 $2,412 503b9
Starbucks Corporation 1005 $459,803 503b9
STEAMBOAT JUNCT|ON 190 $258 503b9
STEEL HEAD DES|GNS 992 $88 503b9
Stewarts Food, Inc. 1329 $26,309 Admin Priority
Stone Brewing Co. 1222 $20,493 503b9
Stoner Electric, lnc. 701 $42 503b9
Straub Distributing Company Ltd 661 $34,253 503b9
SUPERVALU |NC. 911 $1,886,934 503b9
SURATA SOYFOODS COOPERAT| 501 $572 503b9
Swire Coca-Co|a, USA 205 $17,387 503b9
Sy|vester Winergy |nc 521 $254 503b9
SYSCO FOOD SERV|CES PORTL 544 $2,064 503b9
T&L Nursery, lnc. 321 $14,006 503b9
T.C. Fareast 518 $440 503b9
Taco Works, lnc. 1099 $7,762 503b9
TALLEY V|NEYARDS 467 $216 503b9
TANASACRES NURSERY |NC 300 $896 503b9
The Ba||oon Fair 734 $965 503b9
THE FAT CAT BEER COMPANY LLC 508 $270 503b9
THE ORGAN|C CELLAR LLC 532 $197 503b9
The Rio Seasoning Company 594 $126 503b9
Timothy Adams Genera| Contractor 365 $375 503b9
TOB|N JANIES CELLARS 962 $1,242 503b9
TONYS COFFEE & TEAS |NC 1030 $29,843 503b9
TONYS COFFEE & TEAS |NC 1040 $35,632 503b9
TOP O THE MORN FARMS, |NC 1004 $8,577 503b9
TR|ANGLE D|ST COMPANY 369 $1,557 503b9
Trip|e B Corp. d/b/a Charlies Produce 791 $141,203 503b9
Trip|e B Corp. d/b/a Charlies Produce 797 $19,180 503b9

 

 

 

 

 

 

6/7

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 47 Of 50

Exhibit 1
Opco Debtor SAP Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claimant Claim No. Assignor, lf App|icab|e Claim Amount Classification Notes
Trip|e B Corp. d/b/a Charlies Produce 799 $13,042 503b9

TW|N BROOK CREAMERY 417 $1,755 503b9

`W |NC 420 $2,957 503b9

Unified Grocers, lnc. 1015 $5,378,656 503b9 (1)
UN|TED FOOD & COMMERC|AL WORKERS 1583 $3,108 Priority
UN|ON LOCAL NO.21

United States Bakeries, d/b/a Franz Fami|y 809 $192,828 503b9
Bakeries

United States Bakeries, d/b/a Franz Fami|y 811 $132,639 503b9
Bakeries

Up With Paper 689 $2,331 503b9

UR Sweet Madness, LLC 44 $328 503b9

VALLEY HARVEST PRODUCTS 512 $172 503b9
Vaxserve 969 $77,352 503b9

VED|C MlX 478 $654 503b9

Verns & Son |nc 313 $368 503b9

V|DEO MANAGEMENT 513 $125 503b9
Vintners Kitchen LLC 446 $657 503b9

WA Department of Revenue 1875 $30,000 Priority

Wade, Jerry 1907 $1,250 Admin Priority
Washington County Tax Co||ector 1814 $17,920 Secured
WATER HEATER MAN |NC 270 $238 503b9
Wayment, Sandra 1908 $15,000 Admin Priority
WE|NSTE|N BEVERAGE COMPAN 462 $10,893 503b9
WHIDBEY COFFEE COMPANY 319 $161 503b9

White Horse Meadows LLC 384 $524 503b9
W|LL|AMS |NLAND D|STR|BUTORS 605 $13,674 503b9

WONG POTATOES |NC 497 $246 503b9

2 D W|NES 458 $1,328 503b9
ZENNERS QUALITY MEAT PRODUCTS 302 $959 503b9

ZlAN Limited Partnership 1776 $34,609 Admin Priority
Grand Tota| $18,903,306

Notes:

(1) Claim nos. 1013 and 1014 are identical claims filed against multiple debtors and, therefore, will be deemed

satisfied upon payment of claim no. 1015.

As described in the Motion, the Debtors reserve the right to modify this Exhibit 1 from time to time through the date

of entry of the Proposed Order.

7/7

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18 Page 48 Of 50

SCHEDULE 1

503(b)(9) schedule

 

01:23567628.3

 

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18

Summary of Consented 503b9 claimants - 503b9 and admin priority claims

Page 49 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

503b9 Claim Reduced 503b9
Consenting 503(b)(9) Claimant Claim No. Assignor, |f App|icable Amount (1) Claim Amount Notes
ASM Capital V, L.P. 440 AAA FLAG & BANNER $37,320 $33,588
ASM Capital V, L.P. 588 Hickmans Egg Ranch, Inc. $66,113 $59,502
AS|\/| Capital V, L.P. 737 Ocean Beauty Seafoods LLC $273,236 $245,912
ASM Capital V, L.P. 980 Harbor Distributing, LLC $322,644 $290,380
ASM capital v, L.P. 1017 voungs Market company, LLC $190,000 $171,000
AS|\/| SPV, L.P. 290 MSR WHOLESALE BALLOONS $1,777 $1,600
AS|\/l SPV, L.P. 484 Pada Sushi $27,388 $24,649
ASl\/l SPV, L.P. 981 Crest Beverage, LLC $236,746 $213,072
ASl\/I SPV, L.P. 1839 l\/|cKee Foods Corporation $8,851 $7,966
ASM SPV, L.P. 1840 McKee Foods Corporation $4,603 $4,143
AS|\/l SPV, L.P. 1841 McKee Foods Corporation $1,144 $1,030
Bon Suisse, lnc. 207 $595,872 $536,285
Bottling Group, LLC 1181 $66,613 $59,951
Bottling Group, LLC 1185 $309,986 $278,987
Bottling Group, LLC 1186 $173,707 $156,336
Claims Recovery Group LLC 1003 Bonanza Beverage Co $22,691 $20,422
Claims Recovery Group LLC 1038 Danie|s Western |V|eats $3,908 $3,517
Claims Recovery Group LLC 1043 Duckhorn Wine Company $4,132 $3,719
Claims Recovery Group LLC 1046 Esperanzas Torti||eria $952 $857
Claims Recovery Group LLC 1047 Food Services of America $12,510 $11,259
Claims Recovery Group LLC 1048 Frank Fami|y Vineyards $1,214 $1,093
Claims Recovery Group LLC 1049 Frozen Gourmet lnc. $13,480 $12,132
Claims Recovery Group LLC 1052 Holsum Bakery |nc. $5,686 $5,118
Claims Recovery Group LLC 1054 The Odom Corporation $7,700 $6,930
Claims Recovery Group LLC 1055 Source Refrigeration & HVAC lnc. $191 $172
Claims Recovery Group LLC 1056 The Odom Corporation $14,902 $13,412
Claims Recovery Group LLC 1066 Tims Cascade Sty|e Potatoe Chips $71,210 $64,089
Claims Recovery Group LLC 1070 UCKC Products LLC $1,620 $1,458
Claims Recovery Group LLC 1072 Tims Cascade Sty|e Potatoe Chips $50,797 $45,718
Claims Recovery Group LLC 1075 I\/|other Earth Brew Co. $3,503 $3,153
Claims Recovery Group LLC 1082 WA Thompson lnc. $31,487 $28,338
Claims Recovery Group LLC 1083 Our Dai|y Bread Bakery $6,443 $5,799
Claims Recovery Group LLC 1089 |V|edowsweet Farms lnc. $85,230 $76,707
Claims Recovery Group LLC 1090 Righetti Specia|ties lnc. $3,035 $2,731
Claims Recovery Group LLC 1094 |nterbitzen Distr $47,096 $42,386
Claims Recovery Group LLC 1096 Hydro F|ask $13,264 $11,938
Claims Recovery Group LLC 1097 Peter Pan Novelty Co lnc. $2,451 $2,206
Claims Recovery Group LLC 1121 Santa Barbara Winery $1,825 $1,642
Claims Recovery Group LLC 1124 Sources Screen Printing $662 $596
Claims Recovery Group LLC 1126 Canyon Hard Cider Co. $788 $709
Claims Recovery Group LLC 1128 Spring Board $592 $532
Claims Recovery Group LLC 1130 Terrys Dairy $1,832 $1,648
Claims Recovery Group LLC 1131 F|owers Baking Co. of California/FBC of $115,593 $104,034

Henderson LLC

Claims Recovery Group LLC 1133 SK Distribution $1,229 $1,106
Claims Recovery Group LLC 1134 Centra| We|ding Supp|y lnc. $1,175 $1,058
Claims Recovery Group LLC 1135 Statewide Beverage Co. $9,279 $8,351
Claims Recovery Group LLC 1137 Cheha|is Mints Co., lnc. $481 $433

 

1/2

 

 

 

Case 15-11874-KG DOC 3972-1 Filed 11/14/18

Summary of Consented 503b9 claimants - 503b9 and admin priority claims

Page 50 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

503b9 Claim Reduced 503b9
Consenting 503(b)(9) Claimant Claim No. Assignor, |f App|icable Amount (1) Claim Amount Notes
Claims Recovery Group LLC 1142 JFE Sushi $10,706 $9,636
Claims Recovery Group LLC 1143 Karam LLC $338 $304
Claims Recovery Group LLC 1154 Labrang Tea Traders $321 $289
Claims Recovery Group LLC 1155 Kurzha| Fami|y Kicken Pick|es $1,634 $1,470
Claims Recovery Group LLC 1156 Main|and Ventures $3,307 $2,976
Claims Recovery Group LLC 1158 Hi|likers Ranch Fresh Eggs $11,227 $10,104
Claims Recovery Group LLC 1159 Kevin j. Murphy lnc. $85 $77
Claims Recovery Group LLC 1162 Snacks R Us $17,538 $15,784
Claims Recovery Group LLC 1165 Beauchamp Distributing Co. $26,800 $24,120
Claims Recovery Group LLC 1166 Mayf|ower Distributing $25,406 $22,866 (3)
Claims Recovery Group LLC 1168 PB| Market Equipment lnc. $1,559 $1,403
Claims Recovery Group LLC 1169 Seatt|e Seasonings LLC/Two Snooty Chefs $1,288 $1,159
Claims Recovery Group LLC 1170 Cascade |ce LLC $4,052 $3,647
Claims Recovery Group LLC 1172 C|assic Wines of Califomia $10,266 $9,239
Claims Recovery Group LLC 1173 Mave Enterprises |nc. $4,815 $4,333
Claims Recovery Group LLC 1576 |ndoor Bil|board $495 $446 (4)
Claims Recovery Group LLC 1589 Mave Enterprises Inc. $643 $579 (4)
CRG Financial LLC 306 SONNY SUSH| |NC $3,761 $3,385
CRG Financial LLC 409 UMPQUA DA|RY PRODUCTS $26,911 $24,220
CRG Financial LLC 535 W|NE WAREHOUSE |MPORTS $83,087 $74,779
CRG Financial LLC 706 Jordanos |nc./Pacific Beverage Co. $106,279 $95,652
CRG Financial LLC 707 Jordanos |nc./Pacific Beverage Co. $62,663 $62,663 (5)
CRG Financial LLC 926 |\/|OUNTA|N PEOPLES W|NE D|ST |NC $2,488 $2,239
CRG Financial LLC 1222 Stone Brewing Co. $20,493 $20,493
DP| Specia|ty Foods, lnc. 1095 $819,363 $737,427
DPl Specia|ty Foods, lnc. 1108 $150,823 $135,741
DPl Specia|ty Foods, lnc. 1111 $267,340 $240,606
Frito-Lay North America, lnc. 1176 $168,089 $151,280
Frito-Lay North America, lnc. 1183 $280,819 $252,737
Frito-Lay North America, lnc. 1187 $534,704 $481,233
SANTA l\/lONlCA SEAFOOD 606 $490,073 $441,066
Sparta Group MA LLC Series 20 454 Red Bird Farms $17,529 $15,776
Starbucks Corporation 1005 $510,892 $459,803
SUPERVALU lNC. 911 $2,096,593 $1,886,934
Unified Grocers, lnc. 1015 $5,976,284 $5,378,656 (2)
Gra nd Total $14,591,627 $13,140,786
Notes:

(1) 503b9 Claim Amounts reflect modifications pursuant to bankruptcy court order and preference settlements where

applicab|e.

(2) Claim nos. 1013 and 1014 are identical claims filed against multiple debtors and, therefore, will be deemed satisfied

upon payment of claim no. 1015.

(3) $719 of the reduced amount is an administrative priority claim versus a 503b9 c|aim.

(4) Claim is administrative priority claim versus a 503b9 claim.
(5) Claim is a secured claim and not subject to any reduction.

2/2

 

 

 

